AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
                     Sheet 1


                                     UNITED STATES DISTRICT COURT
                                                       Middle District of Tennessee

            UNITED STATES OF AMERICA                                    JUDGMENT IN A CRIMINAL CASE
                                V.                                  ) (For Revocation of Probation or Supervised Release)
                                                                    )
                      DAVID HUDSON
                                                                        Case No. 3:16-cr-00054
                                                                        USM No. 24730-075
                                                                        Ben Russ
                                                                                               Defendant's Attorney
THE DEFENDANT:
ES admitted guilt to violation of condition(s)          1, 2, 3 and 4                 of the term of supervision.
❑   was found in violation of condition(s) count(s)                               after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number              Nature of Violation                                                             Violation Ended
1                              Unlawful use of a controlled substance                                         05/17/2021
2                               Failure to participate in drug testing and failure to participate             06/02/2021
                                in intensive outpatient program at Centerstone
3                               Failure to pay restitution                                                    08/30/2021

       The defendant is sentenced as provided in pages 2 through           3      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
❑ The defendant has not violated condition(s)                             and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant's Soc, Sec. No.: 8595                                                08/30/2021
                                                                                          Date of Imposition of Judgment
Defendant's Year of Birth:           1979
                                                                                                     -UlecL                         -
City and State of Defendant's Residence:                                                         Signature of Judge
Madison. TN
                                                                                Eli Richardson, United States District Judge
                                                                                             Name and Title of Judge

                                                                                              In c~ o's           ~s t      r2.
                                                                                                           Date




             Case 3:16-cr-00054 Document 284 Filed 08/31/21 Page 1 of 3 PageID #: 734
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA
                                                                                      Judgment—Page   2    of    3
DEFENDANT: DAVID HUDSON
CASE NUMBER: 3:16-cr-00054

                                                  ADDITIONAL VIOLATIONS
                                                                                                          Violation
Violation Number               Nature of Violation                                                        Concluded
4                              Commission of a state misdemeanor (a lesser-included                       08/31/2020

                               misdemeanor of the felony alleged in the Petition)




             Case 3:16-cr-00054 Document 284 Filed 08/31/21 Page 2 of 3 PageID #: 735
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2—Imprisonment
                                                                                                  Judgment — Page   3    of   3
DEFENDANT: DAVID HUDSON
CASE NUMBER: 3:16-cr-00054


                                                            IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
4 months incarceration, with no term of supervised release to follow




     ❑   The court makes the following recommendations to the Bureau of Prisons:




     9   The defendant is remanded to the custody of the United States Marshal.

     ❑   The defendant shall surrender to the United States Marshal for this district:
         ❑    at                                  ❑ a.m.        ❑ p.m.      on
         ❑    as notified by the United States Marshal.

     ❑   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         ❑    before 2 p.m. on
         ❑    as notified by the United States Marshal.
         ❑    as notified by the Probation or Pretrial Services Office.

                                                                     "Dll llll"
I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL



                                                                          Un
                                                                                            DEPUTY UNITED STATES MARSHAL




             Case 3:16-cr-00054 Document 284 Filed 08/31/21 Page 3 of 3 PageID #: 736
